Townsend, Judge.
Brownlee sued Haney in the City Court of Gwinnett County on a promissory note. The defendant filed an answer and cross-action, all of which was stricken on motion of counsel for the plaintiff by the trial court, to which judgment there is no exception. After striking the defensive pleadings, the trial court entered judgment in the liquidated amount of the note. The defendant filed a motion for new trial on the general grounds which was later amended by the addition of three special grounds. The first of these contends that the pleadings and facts demand a verdict for the defendant as a matter of law; the second contends that the pleadings and facts set forth issues which should have been submitted to a jury, and that the trial court erred in *425dismissing the defendant’s plea and answer and rendering judgment for the plaintiff, and the third contends that since the defensive pleadings and cross-action of the defendant were meritorious the trial court erred in striking them. There being no evidence, there is no brief of evidence and the only exception in the bill of exceptions is to the judgment denying the motion for new trial as amended.
Decided September 23, 1960.
Merritt & Pruitt, J. Ray Merritt, Dudley 8. Hancock, for plaintiff in error.
Allison, Pittard & Webb, Chas. C. Pittard, Jones Webb, contra.
1. Where an action based upon a liquidated demand is in default, judgment may be entered in favor of the plaintiff without the introduction of evidence. Code Ann. § 110-401; Nix v. Luke, 96 Ga. App. 123 (1) (99 S. E. 2d 446).
2. Where, although certain defenses were interposed to the action, they were stricken on motion and no exception taken to such judgment, it becomes the law of the case that the defenses were properly stricken. Baker v. City of Atlanta, 22 Ga. App. 483 (96 S. E. 332).
3. Alleged errors in rulings on pleadings cannot be reviewed by assigning error thereon in a motion for new trial. O’Brien v. Ellarbee, 14 Ga. App. 333 (1) (80 S. E. 864).
4. The judgment entered up in favor of the plaintiff was authorized under the state of the record at that time, the case being in default, and accordingly there was no error in denying the motion for new trial.

Judgment affirmed.


Gardner, P. J., Carlisle and Frankum, JJ., concur.